By the Court.
The Governor’s right in the New-Hampshire charters has been considered as located’ by every judgment of this Court where this point has been made, for fifteen years past. It is by the charter severed and not holden in common with the lands of the other proprietors.
But.if the Governor’s right lay in common, and thje sheriff could proceed in the mode exhibited by his return on the Treasurer’s warrant by connivance with the purchasers, he might select and vend all the best land in the township..
The true construction of the act is, that in towns where proprietary real property is found, or where lands are held in common, the sheriff may expose such lands to sale in such proportions as he might: judge expedient. The Court consider, however, that, as the present act granted a tax of ten shillings on each hundred acres, not more than one hundred acres-ought to have been put up for sale at one time. When the -sheriff had thus exposed to sale a section of the lands held in common, such part as was actually sold should have been located within the limits of the tract exposed to sale at that time. What remained should have been also exposed to sale in sections, and every *197parcel ’sold located within that which passed under the sheriff’s mallet. The sheriff’s return cannot be admitted in evidence.
Daniel Fair and and Charles Marsh, for plaintiff
Daniel Buck, for defendant.
Verdict for.the plaintiff.